UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-4889


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KATHERINE MITCHELL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.   James P. Jones, District
Judge. (1:13-cr-00001-JPJ-PMS-2)


Submitted:   August 20, 2014                 Decided:   August 28, 2014


Before MOTZ, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Christine Madeleine
Lee, Research and Writing Attorney, Roanoke, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Zachary
T. Lee, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Without      the      benefit    of       a     written     plea      agreement,

Katherine Mitchell pled guilty to distributing methamphetamine,

and aiding and abetting the same, in violation of 21 U.S.C.

§ 841(a)(1),        (b)(1)(C)       (2012)     and      18    U.S.C.     § 2     (2012),        and

distributing marijuana, and aiding and abetting the same, in

violation     of    21    U.S.C.     §   841(a)(1),           (b)(1)(D)    (2012)         and    18

U.S.C. § 2.         The district court subsequently sentenced Mitchell

to    seventy-eight       months’        imprisonment.              On   appeal,      Mitchell

contends      that       the     district          court      procedurally          erred        in

determining the drug quantity attributable to her for sentencing

purposes.      We affirm.

              The    record      establishes        that,      beginning       in    September

2012,    Mitchell        and   her    co-defendant            and   roommate,        Gary       Lee

Howell, were engaged in an ongoing venture to sell marijuana and

methamphetamine.               On    December           14,    2012,      Howell       brought

methamphetamine          and     marijuana     to       Mitchell,        who   was    in        the

hospital.      Mitchell, in turn, sold 3.5 grams of methamphetamine

and     one   ounce       of     marijuana         to    a    confidential          informant.

Thereafter Howell left the hospital and was in a car accident.

A search of Howell’s vehicle revealed, among other evidence of

criminality,        approximately        ten       pounds     of    marijuana       and    340.2

grams of methamphetamine.



                                               2
               At    sentencing,          Mitchell      objected          to    the    probation

officer’s recommendation that she be held responsible for the

drug quantities discovered in Howell’s car.                            The district court

overruled      the        objection,      finding       that,      given       “the    degree    of

involvement          of     these        two     parties[,]          it        was     reasonably

foreseeable to [Mitchell] that [Howell] would have that quantity

of drugs[,]” and that Howell possessed these drugs in relation

to the jointly undertaken criminal activity.                          (J.A. 31). *

               As explained in the Application Notes to the relevant

conduct       guideline,           a    defendant          “is     accountable          for     all

quantities of contraband with which he was directly involved

and, in the case of a jointly undertaken criminal activity, all

reasonably foreseeable quantities of contraband that were within

the scope of the criminal activity that he jointly undertook.”

U.S.       Sentencing       Guidelines         Manual      (“USSG”)       § 1B1.3       cmt.    n.2

(2012).             The     Government         must        prove     the        drug    quantity

attributable          to     the       defendant      by     a     preponderance         of     the

evidence.       United States v. Bell, 667 F.3d 431, 441 (4th Cir.

2011).       This court reviews the district court’s calculation of

the quantity of drugs attributable to a defendant for sentencing

purposes for clear error.                  United States v. Crawford, 734 F.3d


       *
       Citations to “J.A.” refer to the joint appendix filed by
the parties.



                                                 3
339, 342 (4th Cir. 2013), cert. denied, 134 S. Ct. 1528 (2014);

see also United States v. Alvarado Perez, 609 F.3d 609, 612 (4th

Cir. 2010) (explaining that, when assessing a challenge to the

district       court’s       application        of   the     Guidelines,       this     court

reviews factual findings for clear error and legal conclusions

de novo).

               We    discern     no     clear    error     in   the    district       court’s

ruling on this issue.                 Regardless of the specific quantities of

methamphetamine and marijuana Mitchell sold from her hospital

room, Howell’s possession of larger quantities of these drugs --

on    the    night       that    he    couriered      drugs     to    Mitchell      for    the

specific purpose of her sale to the confidential informant –-

was     both        in     furtherance      of       their      mutual       objective      of

distributing narcotics and reasonably foreseeable to Mitchell,

based on her participation in their jointly undertaken efforts

to distribute drugs.

               Finally, we disagree with Mitchell’s claim that the

district       court      committed      reversible        error      by   citing     to   our

decision in United States v. Gilliam, 987 F.2d 1009 (4th Cir.

1993).       Gilliam remains good law and, in addition to citing this

case,       the     district     court     also      identified        and    applied      the

standard set forth in USSG § 1B1.3(a)(1)(B).

               For       these   reasons,       we   affirm     the    district     court’s

judgment.         We dispense with oral argument because the facts and

                                                4
legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.

                                                                     AFFIRMED




                                     5